Order entered March 4, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-01202-CV

               HADDINGTON FUND, LP, ET AL., Appellants

                                       V.

                BRADLEY S. KIDWELL, ET AL., Appellees

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-02197-2016

                                    ORDER

      By order dated January 24, 2020, we abated this appeal due to the suggestion

of bankruptcy filed by Haddington Fund, LP. See TEX. R. APP. P. 8.2. Before the

Court is appellants’ March 2, 2020 motion to reinstate the appeal with a copy of

the bankruptcy court’s order lifting the automatic stay to allow this appeal to

proceed. We GRANT the motion and REINSTATE this appeal.
      We ORDER LaTresta Ginyard, Official Court Reporter for the 199th

Judicial District Court, to file the reporter’s record within ten days of the date of

this order.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE